             Case 1:20-cv-01142-JDP Document 3 Filed 08/24/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   CHUE LEE,                                          Case No. 1:20-cv-01142-JDP

10                   Plaintiff,                         ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
11          v.
                                                        ECF No. 2
12   COMMISSIONER OF
     SOCIAL SECURITY,
13
                       Defendant.
14

15        Plaintiff Chue Lee proceeds in this Social Security appeal without counsel. Plaintiff
16   moves to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff has
17   submitted a declaration regarding his financial circumstances. Id. The court finds that
18   plaintiff’s declaration satisfies the requirements of § 1915 and therefore grants the motion to
19   proceed in forma pauperis. The court will also direct a United States Marshal to serve
20   defendant Commissioner of Social Security. See Fed. R. Civ. P. 4(c)(3).
21        Order
22        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
23        b. The court orders service of process on defendant:
24               i. The clerk must issue summons.
25            ii. The United States Marshals Service must serve a copy of the complaint,
26                 summons, and this order on defendant.
27           iii. Plaintiff must assist the marshal upon request.
28


                                                    1
              Case 1:20-cv-01142-JDP Document 3 Filed 08/24/20 Page 2 of 2


 1            iv. The United States will advance all costs of service.                  `

 2
     IT IS SO ORDERED.
 3

 4
     Dated:   August 21, 2020
 5                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7 No. 205.

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
